Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 6 and 12 stand cancelled. Claims 11 and 18 are currently amended.  Claim 25 are newly added. Claims 1-5, 7-11, and 13-25 are pending. 
Response to Arguments
Applicant's arguments filed October 7, 2020 have been fully considered but they are not persuasive. Regarding claim 1, applicants argued Serre fails to teach “combining a plurality of images of a field”. Examiner respectfully disagrees. Serre [0037] teaches ​FIG. 6 shows, in detail, an example of this step 50. The Execution of this step 50 is described here with reference to an image 66, acquired in step 30, and schematically represented in FIG. 7, this Image 66 includes a portion: of the infrastructure 2, here rectilinear, and  -vegetation zones 4, 6 and 8. And [0046] ​ Then, in an operation 82 (FIG. 6), the first and third intermediate digital images are combined into a new digital image, referred to as composite image. For example, the pixels of the first and third images, respectively representing the infrastructure portions and the vegetation zones, are copied to this result image with, respectively, distinct pixel intensity values. Examiner interprets the vegetation zones 4, 6 and 8 to be the field. Therefore the rejection of claims 1-5, 7-10 and 25 will be maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "most prominent crop" and “dominant” in claim 11 is a relative term and broad which renders the claim indefinite.  The term "most prominent crop" and “dominant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification briefly discuss “most prominent crop” and “dominant” in para. 0035-0036, but it’s not really clear.  Please clarify what is meant by “most prominent crop”.
Likewise, claims 13-17 are also rejected under 35 U.S.C. 112(b) because they are dependents of claim 11. 
Allowable Subject Matter
Claims 18-24 are allowed. 
The innovation that makes claim 18 allowable is “each pixel being identified as either a vegetation pixel or a nonvegetation pixel, each pixel identified as a vegetation pixel being assigned a same vegetation value, and each pixel identified as a non-vegetation pixel being assigned a same non-vegetation value”. 
Likewise claims 19-24 are allowed because they are dependents of claim 18.
Claim 11 would be allowable once the 35 U.S.C. 112(b) rejection as described herein above is overcome. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661